      Case 1:19-cv-12580-PBS Document 18 Filed 08/03/20 Page 1 of 5



                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS
___________________________________
                                    )
JOHN E. DUTCHER,                    )
                                    )
                    Petitioner,     )
                                    )         Civil Action
v.                                  )         No. 19-CV-12580-PBS
                                    )
CAROL MICI,                         )
                                    )
                    Respondent.     )
___________________________________)

                        MEMORANDUM AND ORDER

                            August 3, 2020

Saris, D.J.

     In December 2019, pro se petitioner John E. Dutcher filed

this habeas petition challenging his January 1989 convictions in

state court for aggravated rape, burglary and assault in a

dwelling, and assault and battery. Dkt. No. 1. Respondent Carol

Mici has moved to dismiss Dutcher’s petition on the grounds that

it is second or successive and is time-barred. Dkt. No. 15.

Dutcher filed an opposition. Dkt. No. 17.

     For the reasons stated below, the Court TRANSFERS the

action to the First Circuit as a second or successive petition.

                              BACKGROUND

     On January 27, 1989, Dutcher was convicted of aggravated

rape, burglary and assault in a dwelling, and assault and

battery. Dkt. No. 1-1 at 89. At his sentencing hearing on March


                                   1
      Case 1:19-cv-12580-PBS Document 18 Filed 08/03/20 Page 2 of 5



22, 1989, the state court found Dutcher to be a sexually

dangerous person and committed him to the Massachusetts

Treatment Center. Id. Dutcher was also sentenced to concurrent

terms of 20-to-40 years for the aggravated rape and burglary

convictions, and the assault and battery conviction was placed

on file. Id. On March 6, 1992, the Massachusetts Appeals Court

affirmed Dutcher’s convictions. Id. at 73-78. On April 28, 1992,

the Massachusetts Supreme Judicial Court denied Dutcher’s

application for further appellate review. Commonwealth v.

Dutcher, 412 Mass. 1104 (1992).

    In May 1989, in a different case, Dutcher pled guilty to

aggravated rape and rape. Dkt. No. 1-1 at 89. The court

sentenced him to 20-to-40 years for the aggravated rape

conviction and 18-to-20 years for the rape conviction. Id.

    In the years following his convictions, Dutcher filed

numerous post-conviction motions before the Commonwealth. In May

1992, Dutcher filed a motion pursuant to Mass. R. Cim. P. 29 to

revise and revoke the sentences arising from his January 1989

convictions. Dkt. No. 16-1 at 16. In July 1992, the trial court

denied Dutcher’s motion, and in October 1992, the Appeals Court

dismissed his appeal. Id. Between 2004 and 2019, in connection

with his January 1989 convictions, Dutcher filed a motion for

release from unlawful restraint, for a new trial, or for state

habeas relief; motion for post-conviction discovery; motions to

                                   2
        Case 1:19-cv-12580-PBS Document 18 Filed 08/03/20 Page 3 of 5



vacate his sentence and for resentencing; and multiple motions

for a new trial. Dkt. No. 16-1 at 16-24. These were each denied

by the trial court, affirmed by the Appeals Court, and denied

for further appellate review. Id. In 2013, Dutcher also filed a

motion for new trial and for access to forensic analysis

pursuant to M.G.L. c. 278A. Id. at 8, 19. The motion for new

trial was denied, but post-conviction discovery concerning

certain biological evidence was allowed. Id. at 8, 20. Discovery

revealed that this evidence had been destroyed in 2005. Id. at

9-10.

    On January 22, 2008, Dutcher filed a petition under 28

U.S.C. § 2254 for a writ of habeas corpus relating to his

January 1989 jury convictions, SDP determination, and March 1989

guilty pleas. Dkt. No. 16-3. The respondent filed a motion to

dismiss on the ground that the petition was time-barred, which

this Court granted on April 8, 2008. Dkt. No. 16-4 at 2.

Dutcher’s subsequent motion for reconsideration was denied. Id.

    On December 24, 2019, Dutcher filed another § 2254 petition

challenging his January 1989 convictions. Dkt. No. 1. Mici

submitted the instant motion to dismiss arguing that Dutcher’s

petition is second or successive, and that it is time-barred

like his first petition. Dkt. No. 16. Dutcher did not receive

certification from the First Circuit to file this second

petition.

                                     3
      Case 1:19-cv-12580-PBS Document 18 Filed 08/03/20 Page 4 of 5



                               ANALYSIS

    Under the Antiterrorism and Effective Death Penalty Act of

1996 (“AEDPA”), a federal district court lacks jurisdiction over

a second or successive § 2254 petition unless the petition has

been authorized by the court of appeals. See 28 U.S.C. §

2244(b)(3). When confronted with a second or successive habeas

petition that has not been authorized by the court of appeals,

“a district court must either dismiss the petition or transfer

it to the court of appeals.”     Bucci v. United States, 809 F.3d

23, 26 (1st Cir. 2015).

    There are certain situations where a “later-in-time

petition” may be considered a first petition, not a second or

successive one. See id. at 27. In considering the distinction,

the Supreme Court has explained that “both § 2254(b)'s text and

the relief it provides indicate that the phrase ‘second or

successive’ must be interpreted with respect to the judgment

challenged.” Magwood v. Patterson, 561 U.S. 320, 332–33 (2010).

    Dutcher attempts to avoid AEDPA’s gatekeeping provision by

claiming that the instant habeas petition is not a second or

successive one, because it is based on M.G.L. c. 278A and M.G.L.

c. 279, Massachusetts state laws which recently created new

avenues of post-conviction relief. Citing 28 U.S.C. §

2244(d)(1)(C), he argues that these state laws “void[] any prior



                                   4
      Case 1:19-cv-12580-PBS Document 18 Filed 08/03/20 Page 5 of 5



action” on his part and thereby make this an initial petition.

Dkt. No. 17 at 2.

    The Court disagrees. The habeas petition here is the second

motion filed by Dutcher captioned as a § 2254 petition. It

challenges Dutcher’s January 1989 convictions, which Dutcher

also challenged in his habeas petition of January 2008. These

facts are unaffected by subsequently enacted or amended state

laws. See 28 U.S.C. § 2244(d)(1). As such, the Court finds that

the instant habeas petition is a second or successive petition

over which the Court has no jurisdiction.

                              CONCLUSION

    For the reasons stated above, Dutcher’s instant habeas

petition is a second or successive one. The petition is

TRANSFERRED to the First Circuit.



SO ORDERED.
                                 /s/ PATTI B. SARIS
                                 Hon. Patti B. Saris
                                 United States District Judge




                                   5
